Citation Nr: 1309612	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left orchiectomy and any residual disability due to the left orchiectomy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to August 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at July 2010 Board personal hearing in Waco, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  

The Board remanded this matter for additional development in April 2011.  The April 2011 Board remand, in pertinent part, directed additional development that included a request to obtain outstanding VA, private, and Social Security Administration (SSA) medical records, and VA examinations to address the claimed residuals of a left orchiectomy.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a August 2012 rating decision, the RO granted service connection for post-traumatic stress disorder and gastric ulcers, effective July 22, 2004; therefore, these issues are no longer on appeal before the Board.  



FINDINGS OF FACT

1.  The Veteran sought treatment for back pain on one occasion in service; there was no pathology to the back identified at that time and back symptoms were not chronic in service.  

2.  Low back symptoms were not continuous since service separation.

3.  The Veteran's lay statements that he experienced back symptoms in service and since service are not credible.  

4.  Arthritis of the lumbar spine did not manifest to a compensable degree within one year of service separation. 

5.  The Veteran was treated for multiple post-service low back injuries, to include significant work-related motor vehicle accidents in 1992 and in 1998.  

6.  The Veteran has a history of lumbar strain and dislocated lumbar vertebrae, but does not have current x-ray evidence of arthritis in the lumbar spine.  

7.  The Veteran's claimed low back disability is not related to service to include any injury or event in service.  

8.  The Veteran was hospitalized for left epididymitis in service, in July 1973, and was released to duty two days later with no residuals noted. 

9.  The Veteran had a left orchiectomy in the mid 1970's secondary to post-service trauma.

10.  The left orchiectomy and any residual disability due to the left orchiectomy are not etiologically related to service to include any injury or event in service.  

11.  The Veteran's lay statements that he is experienced trauma to his left testicle in service are not credible.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for a left orchiectomy and any residual disability due to the left orchiectomy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a November 2004 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A June 2006 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.  The Board finds that the RO cured any VCAA notice deficiency by issuing the corrective June 2006 notice and by readjudicating the case in a subsequent statement of the case (SOC) and supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, VA examinations, and the Veteran's statements and testimony.  

The Veteran has identified having a left orchiectomy in 1975 or 1976 at Hillcrest Hospital.  In an April 2011 notice letter, the RO/AMC requested that the Veteran complete an authorization and consent for Hillcrest Hospital and for any other relevant private treatment so that they could obtain such records.  To date, no response has been received from the Veteran.  The RO/AMC also made an attempt to obtain SSA medical records; however, an August 2012 correspondence from the SSA National Records center shows that there were no SSA records on file for the Veteran as he either did not file for disability benefits, or he filed for disability benefits but no medical records were obtained.  The SSA National Records Center, therefore, determined that such records did not exist and further efforts to obtain them would be futile.  For these reasons, the Board finds that the RO/AMC substantially complied with the terms of the April 2011 remand in it attempts to obtain outstanding private treatment records and SSA medical records.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  

Pursuant to the Board's April 2011 remand, the Veteran was afforded a VA examination to address the claimed residuals of a left orchiectomy.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA examination and opinion obtained is adequate as it was predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements with regard to the history, and the VA examiner provided and adequate rational for the opinion rendered based on an accurate factual history consistent with the Board's own findings.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded an initial VA examination in July 2005 to address claimed low back disability; however, he did not appear for this examination.  To date, the Veteran has not provided an explanation for his failure to appear for this examination.  See 38 C.F.R. § 3.159(c)(4) (2012); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that an additional remand for a VA examination or opinion is not necessary in order to decide the claim for service connection for a low back disability.  

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Absent evidence that indicates that the Veteran's current claimed low back disability is related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, because the Board finds that the Veteran has not been credible in reporting chronic back symptoms in service, or continuous symptoms thereafter, there is no duty make an additional request for a VA medical opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d).  The holding in Charles was clearly predicated on the existence of evidence of both current diagnosis and evidence indicating an association between a veteran's disability and his active service.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946 develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


Service Connection Analysis Low Back Disability

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the claimed low back disability is related to service.

Service treatment records show that the Veteran was seen in July 1972 after he hurt his back lifting a girlfriend.  Physical examination showed that the Veteran had good range of motion without point tenderness or muscle spasm.  The assessment was mild back pain.  No back pathology was identified at that time, and the Veteran had no further back complaints for the remainder of his period of service.  A separation examination report is not of record.  The Veteran separated from service in August 1973. 
 
The earliest post-service medical evidence of a low back disability is dated in 1992, approximately 19 years after the Veteran's separation from service.  Private treatment records and Workers Compensation records show that the Veteran has been treated for multiple post-service injuries to the lumbar spine, which include separate injuries to the spine in 1987, January 1992, July 1992, December 1992, October 1996, July 1998, and September 1998.  There is no evidence of a diagnosis of arthritis of the thoracolumbar spine within one year of service separation.  

Private treatment records show that the Veteran was employed as a truck driver and he sustained lifting injuries and injuries during multiple motor vehicle accidents during his employment.  A January 1992 patient history completed by the Veteran, shows that he reported a history of lumbar strain in 1987, and he reported having the onset of lumbar strain occurring "last night" in January 1992.  No specific injury to the lumbar spine was noted in relation to the January 1992 complaint.  Private treatment records also show that the Veteran was in a work-related motor vehicle accident in December 1992.  A Work/Compensation History completed by the Veteran in July 1992 shows that the Veteran reported neck pain trying to stack 50 pound boxes of potatoes; however, a Work/Compensation History completed by the Veteran in December 1992, in conjunction with his truck accident, shows that he reported a history of back strain in July 1992, as opposed to neck or cervical strain.  A February 1993 treatment report from Health Benefits Management for the evaluation of the December 1992 motor vehicle accident and injury shows a diagnosis of lumbar strain and dislocated lumbar vertebrae.  A February 1993 MRI of the lumbar spine showed desiccation degeneration at L4-5 with an annulodiscal bulge without focal herniation.  

Chiropractic treatment records note that the Veteran injured his back again in October 1996 while driving.  A July 1998 Worker's Compensation medical report shows that the Veteran reported another back-strain injury when the Veteran was lifting up a 50 pound box of potatoes, and the Veteran reported that this new condition was directly related to the injury on July 1998.  A November 1998 neurological evaluation shows a diagnosis of lumbar musculoligamentous injury with multi-level radiculopathy in the bilateral L4, L5 and S1 motor roots and a disc abnormality at the L4-5 level.  

The Veteran was in a third motor vehicle accident in September 1998 when his truck overturned.  While the Veteran was primarily treated for a cervical spine disability in association with this accident, a September 1998 neurology evaluation shows a diagnosis of thoracic and lumbar musculoligamentous injury with evidence of S1 radiculopathy to the left.  An October 1998 MRI of the lumbar spine showed a small posterior bulge of L4-5 and minimal effacement at the anterior aspect of the thecal sac.  A December 1999 chiropractic treatment report shows that the Veteran's past injuries were primarily to his low back in 1992 and he had no permanent injury to his neck from the 1992 accident.  The Veteran received regular chiropractic treatment for his back from 1998 to 2004.  

VA treatment records dated from 2011 to 2012 note "back pain" under the Veteran's diagnosis list; however, the Veteran in not currently in receipt of regular treatment for back pain.  VA treatment records show that the Veteran was seen for acute low back pain with a duration of two days in June 2011; however, x-rays of the lumbar spine were negative at that time.  

The Veteran contends that his current back complaints are related to an in-service injury.  During a July 2010 Board hearing, the Veteran testified that while he was in service, he was assisting a female friend, who had fallen, and he injured his back while helping her up.  He reported that going back and forth to doctors for treatment since the early 1970s, since that injury.  

The Veteran, as a layperson, is competent to describe an observable event such as an injury and observable symptoms such as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay testimony that his back symptoms have been continuous since service is not credible.  

The Board finds that the Veteran's low back symptoms were not chronic in service and that he did not sustain a chronic back injury in service.  In that regard, service treatment records show that the Veteran was seen for "back pain" in service when he was helping to pick up his friend; however, no chronic disability was indicated at that time and the Veteran had no further complaints of back pain shown in service treatment records.  The Board finds that the absence of chronic complaints in service and subsequent to service, relating to the Veteran's back disability is one factor which weighs against the Veteran's credibility.  The Veteran indicated that he was treated for his back starting in the early 1970s.  The Board notes, however, that the RO/AMC has made a request for the Veteran to identify any outstanding treatment records to be obtained and to date, no such records were identified.

The record also shows that the Veteran has sustained several post-service injuries to the lumbar spine.  The record contains extensive treatment reports and Workers Compensation records documenting such injuries, which relate the Veteran's back complaints dating from 1992 to 2000 directly to his post-service back injuries.  An in-service injury was not noted in the Veteran's private treatment records, and the Board finds that the Veteran's failure to mention any of these post-service back injuries during his Board hearing testimony further weighs against his credibility.  Additionally, there is no objective evidence to confirm the presence of a chronic back disability prior to the Veteran's 1992 post-service back injuries.  

In light of the foregoing, the Board finds that the Veteran's report of experiencing chronic symptoms of a back disability since service is not credible.  The Board finds that the objective in-service findings, showing that the Veteran had no pathology or chronic disability related to his in-service injury, the absence of any chronic back complaints during the remainder of the Veteran's service, the absence of any post-service evidence of a chronic back disability until his post-service injuries beginning in 1992, and the Veteran's failure to mention his significant post-service history of back injuries during his Board hearing, which included multiple work-relating lifting injuries and motor vehicle accidents, are all factors that weigh against the Veteran's credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board finds that the weight of the evidence shows that symptoms related to the 1972 in-service back injury were not chronic in service or continuous since service separation.  Instead, the evidence shows that the Veteran had chronic post-service injuries to the lumbar spine, which include a January 1992 incident of lumbar strain, a July 1992 work-related lifting injury, a December 1992 work-related motor vehicle accident, a second October 1996 motor vehicle accident, a July 1998 work-related lifting injury, and a third motor vehicle accident in September 1998, all of which required significant treatment and evaluation.  The Board finds that the competent, credible, and probative evidence of record does not otherwise indicate that the Veteran's current back disability is related to service.  

For the reasons discussed above, the Board finds that the weight of competent, credible, and probative evidence of record shows that a low back disability was not incurred in service and that the current low back disability first manifested many years after service and is due to several post-service back injuries.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  The claim is denied. 

Service Connection Analysis Residuals of a Left Orchiectomy

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the left orchiectomy and any residual disability due to the left orchiectomy are related to service.

The Veteran served on active duty from August 1969 to August 1973.  In the Veteran's claim and during a July 2010 Board hearing, the Veteran reported that he had a post-service left orchiectomy in 1976.  Private treatment reports for the procedure are not associated of record.  The Veteran contends that his left orchiectomy was related to sexually transmitted diseases and epididymitis in service.  

Service treatment records show that Veteran was seen for possible gonorrhea in April 1972.  He complained of urethral discharge and burning on urination.  A grahm stain, however, was negative for gonorrhea and the diagnosis was nonspecific urethritis.  The Veteran had a June 1972 complaint of pain in the testicles occurring last night, especially with erection.  A physical examination showed that the testicles were normal in size and non-tender at the time of the examination.  The Veteran was assessed with normal testes.  The Veteran was hospitalized for the left epididymitis in July 1973 and was released to duty two days later with no residuals noted on associated clinical reports.  The Veteran had no further complaints related to the testicles in service.  A separation examination is not of record.  

While the Veteran reported having a left orchiectomy due to sexually transmitted disease or epididymitis in his initial claim for service connection, a private treatment report dated in February 1993 shows that the Veteran reported a history of having a left orchiectomy due to blunt trauma at the age of 25.  In his more recent July 2010 Board hearing testimony, the Veteran indicated that his left orchiectomy was due to a lack of circulation in the testicles, and indicated that this was in turn due to trauma.  During the Board hearing, the Veteran stated that the first time he was bothered by his testicles was in service, and the doctor told him that it was due to epididymitis.   He then clarified that, "there wasn't any ... blood circulating like it should," and "that was really the cause of the problem, and the injury ... that occurred in the military."  He went on to state that an injury that occurred in service was really what started the lack of circulation.  He also testified that he injured his testicles when he slipped and fell while in service.  He indicated that there was a rail located approximately three feet off the ground, and that he fell straddling the rail.  

During a September 2011 VA examination, the Veteran reported that he was told that he had poor blood flow to the left testicle that was causing pain, and that he underwent a left orchiectomy in about 1975.  He stated that while in service, he had strain to the left testicle while moving furniture.  The Veteran also stated that he was treated for gonorrhea in service.  

The Veteran, as a lay person, is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran is competent to identify having sexually transmitted diseases and epididymitis in service.  However, the Board finds that he is not competent to relate a post-service left orchiectomy to such infection, nor is he credible in reporting that he was told that this was the cause of his left orchiectomy.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of an orchiectomy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Board also finds that while the Veteran is competent to report a history of injury or trauma to the testicles in service, he is not credible in these reports.  The Board finds that the Veteran's lay statements and testimony as to the nature of his left orchiectomy are internally inconsistent, and are additionally inconsistent with objective findings provided by medical evidence of record.  

In that regard, the Veteran initially reported that his left orchiectomy was related to sexually transmitted diseases or epididymitis in service.  Only after the RO noted that a February 1993 private treatment report showed a history of left orchiectomy due to blunt trauma in denying the Veteran's claim, did he testify as to the occurrence of an in-service injury to the testicles.  The nature of this reported in-service has also been inconsistently reported.  The Veteran initially reported that he slipped and fell on a rail; however, during a September 2011 VA examination, he reported that he had strain to the left testicle while moving furniture.  The Board finds it significant that service treatment records do not reflect any trauma or strain to the testicles.  The Board finds it unlikely that the Veteran would identify testicular pain in service, but not describe an associated injury or cause of such pain.  Due to the many inconsistent statements provided by the Veteran and the inconsistency of the Veteran's statements when considered in light of other evidence of record, the Board finds that the Veteran's more recent statements provided for compensation purposes are not probative, and the Board has accorded more probative weight to the objective evidence of record in this case.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The objective medical evidence of record indicates that the Veteran underwent a left orchiectomy in 1975 or 1976 due to blunt trauma.  While the Veteran has submitted an article entitled "Sexually Transmitted Disease in Men" from an internet website, the article only gives general information on sexually transmitted diseases and does not address orchiectomies.  Additionally, epididymitis is not among the sexually transmitted diseases identified in this article.  The Board finds that a generic text, such as the one offered, which does not address the facts of this particular case, does not amount to competent medical evidence, and is of little probative value in this case.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

A September 2011 VA examiner opined that the Veteran's left orchiectomy and claimed residuals were less likely than not incurred in or caused by the claimed in-service injury or illness.  The VA examiner reasoned that service treatment records indicated that the Veteran was treated for a sexually transmitted disease without complications, and was treated for testicle pain and epididymitis without complications or follow-up needed.  The VA examiner noted the Veteran's report of being told in 1975 that he had poor blood flow to the left testicle and that it had to be removed at that time.  He opined that there was no nexus between treatment for a sexually transmitted disease, epididymitis, or pain in the testicle and poor blood flow resulting in orchiectomy several years later.  He reasoned that many other factors that were not reported and were not related to service could have occurred that would have necessitated the orchiectomy.  

The Board finds that the VA opinion is probative.  The September 2011 VA examiner reviewed the claims file in providing his opinion, and the VA medical opinion was based on a review and discussion of all of the relevant evidence of record.  VA examiner considered the objective findings from service treatment records, as well as the Veteran's reported in-service history, but nonetheless opined that the Veteran's left orchiectomy was less likely than not incurred in or caused by the claimed in-service injury or illness.  Because the Veteran has not been credible in describing his history of relating to the nature of his left orchiectomy and preceding injury, the Board finds that VA opinion was adequately based on objective findings as shown by the record, and the Board finds that the medical opinion rendered was based upon an accurate factual premise consistent with the Board's own findings in this case.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the September 2011 VA opinion provides competent, credible, and probative evidence which shows that the left orchiectomy and any residual disability due to the left orchiectomy are not etiologically related to service.   

For the reasons discussed above, the Board finds that the weight of competent, credible, and probative evidence of record shows that the left orchiectomy and any residual disability due to the left orchiectomy were not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's appeal.  The claim for service connection is denied. 



ORDER

Service connection for a low back disability is denied.

Service connection for the left orchiectomy and any residual disability due to the left orchiectomy is denied. 




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


